347 N.W.2d 52 (1984)
In the Matter of the Application for the Discipline of Harold D. KIMMEL, Jr., an Attorney at Law of the State of Minnesota.
No. C1-81-955.
Supreme Court of Minnesota.
April 18, 1984.
Review Denied July 26, 1984.

ORDER
WHEREAS, by decision of this court filed July 23, 1982, In re Kimmel, 322 N.W.2d 224 (Minn.1982), respondent's practice has been restricted to examiner of titles throughout the remainder of his probation in connection with State of Minnesota v. Harold Dean Kimmel, Washington County, # 4479, Pine County # 64-25B; and
WHEREAS, by order of the Washington County District Court dated April 2, 1984, respondent was discharged from probation; and
WHEREAS, respondent has satisfied all current Continuing Legal Education requirements and has paid all past and current attorney registration fees;
IT IS HEREBY ORDERED that, consistent with the original opinion of this court and upon the respondent's demonstrated satisfactory completion of the terms of the suspension from practice, respondent is reinstated to practice law. Minn.R.Law.Prof. Resp. 18 is deemed inapplicable to these proceedings.